  Case 2:17-cv-01205-RJS Document 31 Filed 03/10/21 PageID.860 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH


  THOMAS RANDALL AINSWORTH,                               MEMORANDUM DECISION
                                                             & ORDER DENYING
                               Petitioner,                HABEAS-CORPUS PETITION

  v.                                                        Case No. 2:17-CV-1205-RJS

  WARDEN BENZON,                                        Chief District Judge Robert J. Shelby

                               Respondent.


       In this federal habeas-corpus case, inmate Thomas Randall Ainsworth attacks his state

conviction. 28 U.S.C.S. § 2254 (2020). Having carefully considered all relevant documents and

law, the Court concludes that Petitioner has not surmounted the federal habeas standard of

review. The petition is therefore denied.

                                        BACKGROUND

                  On Christmas Eve 2011, [Petitioner] drove his car over a
               median and crashed head-on into another vehicle. An 18-month-
               old boy was killed and both of his parents were seriously injured in
               the accident.
                  Ainsworth had methamphetamine in his system at the time of
               the accident. He was charged with three counts of causing
               substantial bodily injury or death while negligently driving a car
               with a measurable amount of a Schedule II controlled substance in
               his body. The charged offenses were second degree felonies
               under Utah Code section 58-37-8(2).

State v. Ainsworth, 2017 UT 60, ¶¶ 5-6.

       Utah Code fixes two sets of violations for motorists who, having ingested alcohol or

drugs, cause death or serious bodily injury to another. Under DUI sections, it is a third-degree

felony to kill or seriously injure someone when under the influence of alcohol or any drug "to a

degree that renders the person incapable of safely operating a vehicle.” Utah Code Ann. § 41-6a-

                                                 1
  Case 2:17-cv-01205-RJS Document 31 Filed 03/10/21 PageID.861 Page 2 of 9




502(1)(b) (2021); id. § 41-6a-503(2) (designating as third-degree felony infliction of serious

bodily injury when operating vehicle in negligent manner and violating § 502); id. § 76-5-

207(2) (designating as third-degree felony causation of death of another by operating motor

vehicle in negligent manner and under influence of alcohol or any drug rendering person

incapable of safely operating vehicle). Meanwhile, the "measurable substance" sections establish

an analogous offense--i.e., it is a second-degree felony to cause death or serious bodily injury

with any "measurable" amount of a Schedule I or Schedule II drug in the driver's body. Id. § 41-

6a-517 (defining elements of measurable-substance offense); id. § 58-37-8(2)(h) (designating as

second-degree felony operation of vehicle in negligent manner while knowingly and

intentionally having measurable amount of Schedule I or Schedule II substance in person's body

and killing or seriously injuring another).

       In the Utah Supreme Court, Petitioner unsuccessfully challenged these sections’

constitutionality. Ainsworth, 2017 UT 60. He had been convicted of three second-degree felonies

under measurable-substance sections, but argued constitutional grounds existed for reducing

each charge to a third-degree felony under DUI sections. Id. ¶ 2. The supreme court upheld the

constitutionality of the legislature’s classification of Petitioner’s offenses as second-degree

felonies under the measurable-substance statute. Id. ¶ 4.

       PETITIONER’S ASSERTED GROUND FOR FEDERAL-HABEAS RELIEF

       Petitioner urges that the second-degree-felony designation in the measurable-amount

statute--as it differs from the third-degree-felony designation in the DUI statute--violates his

substantive due-process rights because it is not rationally related to a legitimate state interest.

(ECF No. 12, at 5.) This is a purely legal issue.




                                                    2
  Case 2:17-cv-01205-RJS Document 31 Filed 03/10/21 PageID.862 Page 3 of 9




                                       MERITS ANALYSIS

                                       A. Standard of Review

        The standard of review to be applied in federal habeas cases is found in § 2254, under

which this habeas petition is filed, stating in relevant part:

                An application for a writ of habeas corpus on behalf of a person in
                custody pursuant to the judgment of a State court shall not be
                granted with respect to any claim that was adjudicated on the
                merits in State court proceedings unless the adjudication of the
                claim . . . resulted in a decision that was contrary to, or involved an
                unreasonable application of, clearly established Federal law, as
                determined by the Supreme Court of the United States . . . .

28 U.S.C.S. § 2254(d) (2021).

        This "highly deferential standard," Cullen v. Pinholster, 563 U.S. 170, 181 (2011)

(quotation marks and citation omitted); see Littlejohn v. Trammell, 704 F.3d 817, 824 (10th Cir.

2013), is "’difficult to meet,' because [the statute’s] purpose is to ensure that federal habeas relief

functions as a 'guard against extreme malfunctions in the state criminal justice systems,’ and not

as a means of error correction.” Greene v. Fisher, 565 U.S. 34, 38 (2011) (quoting Harrington v.

Richter, 562 U.S. 86, 102-103 (2011) (citation omitted)). This Court is not to determine whether

the supreme court’s decisions were correct or whether this Court may have reached a different

outcome. See Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003). "The role of federal habeas

proceedings, while important in assuring that constitutional rights are observed, is secondary and

limited.” Barefoot v. Estelle, 463 U.S. 880, 887 (1983). And, "[t]he petitioner carries the burden

of proof.” Cullen, 563 U.S. at 181.

        Under Carey v. Musladin, 549 U.S. 70 (2006), the first step is determining whether

clearly established federal law exists relevant to Petitioner’s claims. House v. Hatch, 527 F.3d

1010, 1017-18 (10th Cir. 2008); see also Littlejohn, 704 F.3d at 825. Only after answering yes to



                                                   3
  Case 2:17-cv-01205-RJS Document 31 Filed 03/10/21 PageID.863 Page 4 of 9




that "threshold question" may the Court go on to "ask whether the state court decision is either

contrary to or an unreasonable application of such law.” Id. at 1018.

               [C]learly established [federal] law consists of Supreme Court
               holdings in cases where the facts are at least closely-related or
               similar to the case sub judice. Although the legal rule at issue need
               not have had its genesis in the closely-related or similar factual
               context, the Supreme Court must have expressly extended the legal
               rule to that context.

Id. at 1016.

       Further, "in ascertaining the contours of clearly established law, we must look to the

'holdings as opposed to the dicta, of [the Supreme] Court's decisions as of the time of the

relevant state-court decision.’” Littlejohn, 704 F.3d at 825 (quoting Yarborough v. Alvarado, 541

U.S. 652, 660-61 (2004) (emphasis added) (citations omitted)); see also Fairchild v. Trammel,

784 F.3d 702, 710 (10th Cir. 2015) (stating “Supreme Court holdings ‘must be construed

narrowly and consist only of something akin to on-point holdings’” (quoting House, 527 F.3d at

1015)). And, in deciding whether relevant clearly established federal law exists, this Court is not

restricted by the state court's analysis. See Bell v. Cone, 543 U.S. 447, 455 (2005) ("[F]ederal

courts are not free to presume that a state court did not comply with constitutional dictates on the

basis of nothing more than a lack of citation."); Mitchell v. Esparza, 540 U.S. 12, 16 (2003)

("[A] state court need not even be aware of our precedents, 'so long as neither the reasoning nor

the result of the state-court decision contradicts them.'") (citation omitted).

        If that threshold is overcome, this Court may grant habeas relief only when the state

court has "unreasonably applied the governing legal principle to the facts of the petitioner's

case.” Walker v. Gibson, 228 F.3d 1217, 1225 (10th Cir. 2000) (citing Williams v. Taylor, 529

U.S. 362, 412-13 (2000)). This deferential standard does not let a federal habeas court issue a

writ merely because it determines on its own that the state-court decision erroneously applied

                                                  4
  Case 2:17-cv-01205-RJS Document 31 Filed 03/10/21 PageID.864 Page 5 of 9




clearly established federal law. See id. "'Rather that application must also be unreasonable.'” Id.

(quoting Williams, 529 U.S. at 411). Indeed, "'an unreasonable application of federal law is

different from an incorrect application of federal law.'” Harrington, 562 U.S. at 100 (emphasis

in original) (quoting Williams, 529 U.S. at 410).

       This highly demanding standard means to pose a sizable obstacle to habeas petitioners.

Id. at 786. Section 2254(d) "stops short of imposing a complete bar on federal court relitigation

of claims already rejected in state proceedings.” Id. It maintains power to issue the writ when no

possibility exists that "fairminded jurists could disagree that the state court's decision conflicts

with th[e Supreme] Court's precedents. It goes no farther.” Id. To prevail in federal court, "a state

prisoner must show that the state court's ruling on the claim being presented in federal court was

so lacking in justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Id. at 786-87. It is against this

backdrop that the Court now applies the standard of review here.

                                     B. Due Process Argument

       Though Petitioner bears the burden of showing the Utah Supreme Court’s analysis does

not pass the federal standard of review, the way Petitioner framed his argument completely

ignores the standard of review. Petitioner’s ground for relief would accurately reflect the

standard of review if it were restyled as follows: Was the Utah Supreme Court’s decision (that

the second-degree-felony designation in the measurable-amount statute--as it differs from the

third-degree-felony designation in the DUI statute--did not violate his substantive due-process

rights because it was rationally related to a legitimate state interest) “contrary to, or involv[ing]

an unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States”?



                                                    5
  Case 2:17-cv-01205-RJS Document 31 Filed 03/10/21 PageID.865 Page 6 of 9




        Because Petitioner did not acknowledge the standard of review, he did not even begin to

meet his burden to show that the Utah Supreme Court applied the wrong United States Supreme

Court precedent and/or unreasonably applied that precedent. He similarly missed the chance

before the Utah Supreme Court to flesh out his federal due-process argument. As the supreme

court put it:

                 Ainsworth also vaguely asserts a due process basis for his
                 challenge. But he does not identify a distinct basis in the Due
                 Process Clause for his constitutional challenge. His briefing just
                 recasts his uniform operation arguments in due process terms--
                 asserting that the measurable substance classification falls short
                 under the Due Process Clause because there is no rational basis for
                 punishing the (purportedly lesser) measurable substance offense
                 more harshly than the DUI offense. For that reason we do not treat
                 the due process claim separately in this opinion. We treat it as
                 Ainsworth does--as a mere restatement of the uniform operation
                 challenge--and reject it for reasons set forth below.

Ainsworth, at ¶ 15 n.3. The Court thus reviews the supreme court’s rational-basis analysis of the

Utah Code’s measurable-substance provisions under the Uniform Operation of Laws Clause,

Utah Const. art. I, § 24 (“All laws of a general nature shall have uniform operation.”), as

including a rational-basis analysis under the Federal Due Process Clause, U.S. Const. amend.

XIV, § 1 (“[N]or shall any State deprive any person of life, liberty, or property, without due

process of law . . . .”).

        The narrow question before the Utah Supreme Court was whether there was a “rational

basis for punishing individuals who have any measurable amount of controlled substance in their

bodies more harshly than individuals who have an incapacitating amount of the substance in

their bodies." Ainsworth, at ¶ 18 (quotation marks and citation omitted).

        Remembering that review is tightly restricted by the federal habeas standard of review,

this Court observes that Petitioner concedes that the Utah Supreme Court selected the correct



                                                  6
  Case 2:17-cv-01205-RJS Document 31 Filed 03/10/21 PageID.866 Page 7 of 9




governing legal principle with which to analyze this alleged due-process issue: the rational-basis

standard. (ECF No. 12, at 5 (arguing due-process rights violated because measurable-amount

statute “is not rationally related to a legitimate state interest”)); see United States v. Comstock,

560 U.S. 126, 151 (2010) (“The phrase ‘rational basis’ most often is employed to describe the

standard for determining whether legislation that does not proscribe fundamental liberties

nonetheless violates the Due Process Clause. Referring to this due process inquiry, and in what

must be one of the most deferential formulations of the standard for reviewing legislation in all

the Court's precedents, the Court has said: ‘But the law need not be in every respect logically

consistent with its aims to be constitutional. It is enough that there is an evil at hand for

correction, and that it might be thought that the particular legislative measure was a rational way

to correct it.’ Williamson v. Lee Optical of Okla., Inc., 348 U.S. 483, 487-488 (1955).”).

       The Utah Supreme Court set forth its rational-basis analysis regarding Petitioner’s issue

as follows:

               [W]e see a rational basis for this classification. It is true that the
               measurable substance provisions do not require proof of an
               "incapacitating amount" of a drug; "any measurable amount" is
               sufficient. Id. ¶ 9. But the measurable substance provisions require
               an element not required under the DUI laws: A second degree
               felony is established under the measurable substance provisions
               only upon a showing that the drug in question is a Schedule I or II
               substance. See Utah Code § 58-37-8(2)(h). The DUI provisions are
               different. They are triggered by the use of alcohol or any drug. See
               id. § 41-6a-502(1)(b); id. § 76-5-207(2). And the legislature
               obviously deemed that difference significant. It was so concerned
               about the use of Schedule I or II drugs by drivers that it deemed
               that element enough to bump the offense level to a second degree
               felony (even in cases in which there is no showing of actual
               impairment).
                   We see nothing irrational in that decision. Schedule I and II
               drugs are those viewed as having a greater potential for abuse and
               a greater risk of dependence than other controlled substances. See
               Utah Code § 58-38a-204(1)-(5); 21 C.F.R. §§ 1308.11-1308.15.
               That concern can certainly sustain a rational decision by the

                                                   7
  Case 2:17-cv-01205-RJS Document 31 Filed 03/10/21 PageID.867 Page 8 of 9




               legislature to punish the use of these substances more harshly than
               the use of other substances. See State v. Outzen, 2017 UT 30, ¶ 23,
               408 P.3d 334 (upholding Utah Code section 41-6a-517 against
               similar constitutional attack; concluding that classification treating
               those with a valid prescription differently may be understood to
               "promote[] public safety by discouraging individuals who have
               ingested controlled substances from operating motor vehicles and
               creating potentially dangerous driving conditions"). And that is
               sufficient to sustain the constitutionality of this statutory scheme.

Ainsworth, at ¶¶ 19-20.

       At this point, Petitioner has not met his burden of finding on-point United States Supreme

Court precedent and arguing that the Utah Supreme Court unreasonably applied it. The Court

therefore denies habeas-corpus relief.

       The Court notes that the Supreme Court has described rational-basis review as “highly

permissive,” Matal v. Tam, 137 S. Ct. 1744, 1757 (2017); and, “one of the most deferential

formulations of the standard for reviewing legislation in all the Court's precedents,” Comstock,

560 U.S. at 151. This emphasizes the significant challenge Petitioner would have had if he had

actually tried to show the Utah Supreme Court unreasonably applied on-point United States

Supreme Court precedent. And, it bears noting the Court itself searched for on-point United

States Supreme Court precedent to assess whether Utah Supreme Court unreasonably applied the

rational-basis analysis. The Court found nothing on-point.




                                                 8
 Case 2:17-cv-01205-RJS Document 31 Filed 03/10/21 PageID.868 Page 9 of 9




                                      CONCLUSION

     Petitioner’s claim does not hurdle the federal habeas standard of review.

     IT IS THEREFORE ORDERED that the petition for writ of habeas corpus is DENIED

and the action DISMISSED WITH PREJUDICE.

     IT IS ALSO ORDERED that a certificate of appealability is DENIED.

     This action is CLOSED.

            DATED this 10th of March, 2021.

                                          BY THE COURT



                                          ________________________________________
                                          CHIEF JUDGE ROBERT J. SHELBY
                                          United States District Court




                                              9
